CROW, Judge,
concurring.
The principal opinion, as I understand it, approves all of the components of the decree of dissolution of marriage except those which divide the marital property. Those provisions, according to my understanding, are reversed because the Chapter 11 proceeding in the Bankruptcy Court automatically stayed the trial court from exercising its jurisdiction under § 452.330, Laws 1981, pp. 615-16, to divide the marital property.
Assuming that is the import of the principal opinion, I concur. I believe, however, that it would be helpful if we suggested how the trial court should proceed once the stay is lifted. At that point, it seems to me, the trial court should hold another hearing, if necessary, in order to identify the marital property that exists for division. Exactly how the Chapter 11 proceeding will affect the marital estate may not be known until that proceeding is concluded. It would be futile to undertake a division of marital property until the trial court is certain what property there is to divide.
Once the marital property is divided by the trial court, any party deeming himself aggrieved thereby should be allowed to appeal, but only from the division of the property. All other issues between the parties, as I understand the principal opinion, stand adjudicated by the existing decree.
In saying this, I do not overlook those cases holding that where a decree of dissolution of marriage fails to dispose of all the marital property and separate property, the judgment is not final and the appellate court acquires no jurisdiction of the appeal. See for example, Frame v. Frame, 696 S.W.2d 332, 334[1] (Mo.App.1985).
Here, however, the trial court did undertake to dispose of all the property, albeit we have held, correctly I believe, that the Chapter 11 proceeding stayed the trial court from doing so. In these circumstances, I see no virtue in deferring appellate review of the other provisions of the existing decree until such time as the trial court divides the marital property. Finding no error in any of those provisions, I agree that they be upheld.